                                                                           FILED IN THE
1                                                                      U.S. DISTRICT COURT
                                                                 EASTERN DISTRICT OF WASHINGTON



2                                                                 Mar 18, 2020
                                                                      SEAN F. MCAVOY, CLERK

3                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF WASHINGTON
4
     KITCHEN CABINET                           No. 2:19-cv-00291-SMJ
5    MANUFACTURERS
     ASSOCIATION, an Illinois                  ORDER DENYING MOTION FOR
6    corporation,                              PARTIAL JUDGMENT ON THE
                                               PLEADINGS
7                             Plaintiff,

8                v.

9    AAA CABINETS & MILLWORKS
     INC., a Washington corporation; and
10   TIMOTHY STEWART and SANDRA
     STEWART, individually and the
11   marital community comprised thereof,

12                            Defendants.

13

14         Before the Court is Defendants AAA Cabinets & Millworks, Inc. (“AAA”)

15   and Timothy Stewart’s Motion for Partial Judgment on the Pleadings, ECF No. 31.

16   Defendants seek dismissal under Federal Rule of Civil Procedure 12(c) of two of

17   Plaintiff Kitchen Cabinet Manufacturers Association’s (“KCMA”) claims. Plaintiff

18   opposes the motion. ECF No. 39. The Court finds oral argument unnecessary.

19   LCivR 7(i)(3)(B)(iii). Having reviewed the pleadings, briefs, and the file in this

20


     ORDER DENYING MOTION FOR PARTIAL JUDGMENT ON THE
     PLEADINGS – 1
1    matter,1 the Court is fully informed and denies the motion.

2                                      BACKGROUND

3          Plaintiffs filed this action on August 27, 2019. ECF No. 1. On November 18,

4    2019, after Defendants filed motions to dismiss for failure to state a claim, Plaintiffs

5    filed a First Amended Complaint. ECF Nos. 7, 8 & 12. The First Amended

6    Complaint alleges that Plaintiff provides services for the kitchen cabinet industry

7    throughout North America, including establishing and promoting standards as well

8    as testing, inspecting, and certifying products. ECF No. 12 at 4–5. Plaintiff asserts it

9    owns multiple trademarks and certification marks. Id. at 5.

10         Defendants completed KCMA’s certification application and, after obtaining

11   preliminary approval, purchased ten thousand KCMA certification seals. Id. at 10.

12   Plaintiff formally certified AAA on April 11, 2005 for kitchen cabinets and

13   bathroom vanity cabinets. Id. at 10. Plaintiff asserts AAA’s certification expired on

14   May 31, 2006, after which time Defendants no longer had the right to utilize the

15   certification mark. Id. Defendants allegedly continued to utilize and apply the

16   KCMA certification seals to their products, including on cabinets that had never

17   been certified, and to hold out to the public and to potential clients that AAA was

18   KCMA certified. Id. Defendants deny these allegations except insofar as they admit

19

20   1
       As is appropriate when evaluating a motion under Federal Rule of Civil
     Procedure 12(c), the Court has not considered any matters outside the pleadings.

     ORDER DENYING MOTION FOR PARTIAL JUDGMENT ON THE
     PLEADINGS – 2
1    they completed the KCMA application, obtained preliminarily approval, purchased

2    ten thousand KCMA certification seals, and were formally certified for kitchen

3    cabinets and bathroom vanity cabinets. ECF No. 20 at 8.

4          Plaintiff also specifically asserts that after the certification had expired,

5    Defendants, made representations that AAA’s cabinets were KCMA certified to

6    Kilgore Construction and possibly to other entities involved with the River Mountain

7    Village Advanced Care assisted living project (“RMVAC Project”) in Newport,

8    Washington. ECF No. 12 at 11. Kilgore Construction allegedly relied on these

9    representations to award Defendant AAA a contract to build cabinets for the

10   RMVAC Project. Id. at 11–13. Plaintiff, based on information provided by a former

11   AAA employee, asserts Defendant Stewart asked employees during a regular

12   morning meeting to look for “a roll of KCMA stickers,” described as “a roll of white

13   and blue stickers.” Id. at 11. Some of the employees present at the meeting had

14   neither seen nor used the KCMA “stickers” in their eight years with the company.

15   See id. at 11. Plaintiff asserts these “stickers” were the KCMA certification marks

16   Defendants purchased between April 2005 and May 2006. Id. at 11–12.

17         Plaintiffs assert Defendants affixed these certification seals to cabinets for the

18   RMVAC Project, including to cabinets that had flaws presenting safety concerns. Id.

19   at 13–14. These cabinets have been installed in facilities including in the RMVAC

20   Project, where they may place the public at risk of injury. Id. at 15. Defendants deny


     ORDER DENYING MOTION FOR PARTIAL JUDGMENT ON THE
     PLEADINGS – 3
1    these allegations. ECF No. 20 at 9–11.

2                                   LEGAL STANDARD

3          Under Federal Rule of Civil Procedure 12(c), a party may move for judgment

4    on the pleadings “after the pleadings are closed—but early enough not to delay

5    trial.” Fed. R. Civ. P. 12(c). The standard governing a Rule 12(c) motion for

6    judgment on the pleadings is “functionally identical” to that governing a

7    Rule 12(b)(6) motion. United States ex rel. Caffaso v. Gen. Dynamics C4 Sys., Inc.,

8    637 F.3d 1047, 1054 n.4 (9th Cir. 2011). A district court should grant judgment on

9    the pleadings when “the moving party clearly establishes on the face of the

10   pleadings that no material issue of fact remains to be resolved and that it is entitled

11   to judgment as a matter of law.” Hal Roach Studios, Inc. v. Richard Feiner & Co.,

12   Inc., 896 F.2d 1542, 1550 (9th Cir. 1989). In considering a Rule 12(c) motion, a

13   court must accept as true all material allegations in the complaint and construe those

14   allegations in the light most favorable to the nonmoving party. Fleming v. Pickard,

15   581 F.3d 922, 925 (9th Cir. 2009).

16                                      DISCUSSION

17         Defendants move for judgment on the pleadings with regards to Plaintiff’s

18   claim under the Washington Consumer Protection Act (CPA), listed as Count Four

19   in the complaint, and Plaintiff’s claim for unjust enrichment, listed as Count Five

20   in the Complaint. ECF No. 31 at 8. Specifically, Defendants assert Plaintiff has not


     ORDER DENYING MOTION FOR PARTIAL JUDGMENT ON THE
     PLEADINGS – 4
1    pled facts that meet the CPA’s public interest requirements or to show that

2    Defendants benefited at Plaintiff’s expense. Id. at 12–21, 23–26. Plaintiff argues it

3    has met the pleading standard for both claims. ECF No. 39 at 6–7.

4    A.    Defendants have not shown that they are entitled to judgment on
           Plaintiff’s CPA Claim
5

6          A private plaintiff in a Washington CPA action must show (1) an unfair or

7    deceptive act or practice (2) in trade or commerce (3) which affects the public

8    interest (4) and causes injury to the plaintiff’s business or property, and (5) a causal

9    link between the act and the injury. Peoples v. United Servs. Auto. Ass’n, 452 P.3d

10   1218, 1221 (Wash. 2019) (citing Hangman Ridge Training Stables, Inc. v. Safeco

11   Title Ins. Co., 719 P.2d 531 (1986)). To determine whether an act affects the public

12   interest, the court normally must determine whether the case is a consumer dispute

13   or a private dispute. Nordstrom, Inc. v. Tampourlos, 733 P.2d 208, 211 (1987).

14   However, in certain cases, such as a trademark infringement case, “a neat distinction

15   between consumer and private disputes is not workable.” Id. Although not a per se

16   rule, a trademark infringement claim’s necessary component—that the alleged

17   violation is likely to confuse the public—satisfies the CPA’s public interest

18   requirement, absent “unusual or unforeseen circumstances.” Id. at 212 (interpreting

19   claim under 15 U.S.C. §1126 of the Lanham Act).

20


     ORDER DENYING MOTION FOR PARTIAL JUDGMENT ON THE
     PLEADINGS – 5
1          Accepting the facts alleged in the complaint as true, Plaintiff’s allegations of

2    certification mark infringement meet the public interest requirements of the CPA.

3    See Nordstrom, 733 P.2d at 212. Plaintiff asserts Defendants’ use of its certification

4    mark is in violation of the Lanham Act. ECF No. 12 at 18. To state a claim under

5    Section 1114 of the Lanham Act, Plaintiff must allege: (1) ownership of a valid,

6    legally protectible mark; and (2) a likelihood of confusion between Plaintiff’s mark

7    and a mark utilized by the defendant. See Brookfield Commc’ns, Inc. v. W. Coast

8    Entm’t Corp., 174 F.3d 1036, 1046 (9th Cir. 1999); 15 U.S.C. § 1114(1). Thus, as

9    in trademark infringement cases, a “core element” of a certification mark

10   infringement claim is “whether the similarity of the marks is likely to confuse

11   customers.”2 Id. at 1053.

12         The complaint articulates the following relevant assertions: (1) “the relevant

13   consuming public has come to know and recognize the KCMA Marks as uniquely

14   identifying KCMA certifications and KCMA association services,” (2) “Defendants

15   adopted and used a mark identical to or substantially indistinguishable from the

16
     2
       The Ninth Circuit’s ruling in Idaho Potato supports this outcome, describing the
17   underlying public interests represented by certification marks in comparison with
     trademarks. Idaho Potato Comm’n v. G&T Terminal Packaging, Inc., 425 F.3d 708,
18   715 (9th Cir. 2005). Certification marks, like trademarks, “attempt to prevent
     consumer confusion by communicating information regarding a product’s
19   characteristics.” Id. However, they also protect the public’s interest in “in free and
     open competition among producers and distributors of the certified product.” Id.
20   at 715–16 (citing Idaho Potato Comm’n v. M&M Produce Farm & Sales, 335
     F.3d 130, 138 (2d Cir. 2003).

     ORDER DENYING MOTION FOR PARTIAL JUDGMENT ON THE
     PLEADINGS – 6
1    KCMA Certification Mark to falsely suggest that their goods are certified by

2    KCMA,” (3) “Defendants continued to hold out to the public and to potential clients

3    that AAA Cabinets & Millwork, Inc. is KCMA certified,” (4) “Defendants have

4    claimed to customers and potential customers . . . that it produces KCMA certified

5    cabinets,” and (5) “Defendants have won bids to participate in cabinet

6    manufacturing projects because of its untruthful claims that their cabinets are

7    KCMA certified.” ECF No. 12 at 8, 10 & 15. These allegations, taken as true, are

8    sufficient to show that Defendants’ alleged actions affected the public interest.

9          Further, this case does not involve unusual or unforeseen circumstances based

10   on the facts as stated in the complaint. First, the fact that certification marks have

11   distinct characteristics that make them “uniquely different from that of an ordinary

12   trademark” does not inherently make this case unusual or unforeseen within the

13   meaning of Nordstrom. Nordstrom makes clear that the operative question is

14   whether a necessary component of the claim inherently satisfies the CPA’s public

15   interest requirement.3 See Nordstrom, 733 P.2d at 212. Thus, the question is whether

16   there are unusual or unforeseen circumstances related to the necessary components

17   of the claim that would otherwise satisfy the public interest requirements. The

18
     3
       Similarly, Plaintiff’s assertion that “the consumer transaction versus private
19   dispute distinction is irrelevant in trademark and certification mark infringement
     cases,” ECF No. 39 at 15, is an incorrect interpretation of Nordstrom. See Seattle
20   Endeavors, Inc. v. Mastro, 868 P.2d 120, 127 (Wash. 1994).


     ORDER DENYING MOTION FOR PARTIAL JUDGMENT ON THE
     PLEADINGS – 7
1    Court’s review of the allegations in the complaint discloses no such unusual or

2    unforeseen circumstances related to the requirement that the certification mark

3    infringement was likely to confuse customers.

4          Although Nordstrom does not give examples of unusual or unforeseen

5    circumstances, courts have found that trademark infringement does not necessarily

6    satisfy the CPA public interest requirement where the trademarks infringed upon

7    were “weak” marks. See Seattle Endeavors, Inc. v. Mastro, 868 P.2d 120, 127

8    (Wash. 1994); Nat’l Prods., Inc. v. Arkon Res., Inc., 773 Fed. App’x 377 (9th

9    Cir. 2019). Accepting the allegations in the complaint as true, that does not appear

10   to be the case here. Compare Nat’l Prods., 773 Fed. App’x at 379 (upholding jury

11   denial of WCPA claims where “hourglass shape” mark was “relatively general and

12   weak”) with ECF No. 12 at 4–6 (describing Plaintiffs history and marks including

13   detailed certification mark).

14         Defendants assert the complaint is “devoid of any factual support for

15   KCMA’s allegation that AAA used KCMA’s mark in commerce in connection with

16   a sale, offering for sale, distribution, or advertising of any good or service in a

17   manner like to cause confusion, mistake, or deception.” ECF No. 45 at 5 (citing 15

18   U.S.C. § 1114(1)(a)). However, as noted above, the allegations in the complaint are

19   more than, as Defendants argue, “barebones allegations” and go beyond “a single

20   alleged incident.” ECF No. 45 at 5–6. These allegations are sufficiently detailed that,


     ORDER DENYING MOTION FOR PARTIAL JUDGMENT ON THE
     PLEADINGS – 8
1    taken as true, state a claim on which relief can be granted. As such, Defendants have

2    not shown that they are entitled to judgment on Plaintiff’s CPA claim, and the

3    motion is denied as to this request.

4    B.     Defendants have not shown that they are entitled to judgment on
            Plaintiffs unjust enrichment Claim
5

6           An unjust enrichment claim requires that (1) one party conferred a benefit to

7    the other, (2) the party receiving the benefit had knowledge of that benefit, and (3)

8    the benefit was accepted or retained under circumstances that make it inequitable for

9    the receiving party to retain the benefit without paying its value. Cox v. O’Brien, 206

10   P.3d 682, 687 (Wash. App. 2009).

11          Defendants argue Plaintiff failed to plead sufficient facts to show Defendants

12   gained a benefit at Plaintiff’s expense. The Court disagrees. Plaintiffs allege that

13   Defendant gained the benefit of Plaintiff’s physical certification seals to place on its

14   cabinets as well as the contractual right to place those seals on the certified cabinets

15   and to represent to others that its cabinets were certified. ECF No. 12 at 9–10. The

16   First Amended Complaint is clear that Defendants retained some of the physical

17   seals after their right to place the seals on the cabinets expired. Id. at 14.

18

19

20


     ORDER DENYING MOTION FOR PARTIAL JUDGMENT ON THE
     PLEADINGS – 9
1          Beyond physically keeping the seals after the certification expired, which

2    does not appear to be inequitable from the First Amended Complaint,4 Plaintiff

3    alleges Defendants continued to represent that their cabinets were certified by

4    Plaintiff after the right to do so had expired and obtained a monetary benefit through

5    being awarded bids based on those representations. See ECF No. 12 at 15

6    (“Defendants have won bids to participate in cabinet manufacturing projects because

7    of its untruthful claims that their cabinets are KCMA certified.”). Plaintiffs

8    specifically allege that Defendants were awarded a contract to supply cabinets for

9    the RMVAC Project after falsely representing that their cabinets were certified by

10   Plaintiff. Id. at 12–13 (“[Defendants] made representations to Kilgore Construction

11   and/or other entities involved with the RMV Advanced Care Project that AAA’s

12   cabinets were KCMA certified and Kilgore Construction and/or other entities

13   involved with the RMV Advanced Care Project relied on that representation to

14   award AAA a contract to build cabinets for the RMV Advanced Care Project.”).

15         Plaintiffs have also asserted that there is “invaluable goodwill for KCMA in

16   and to the KCMA Marks” and that Defendants’ use of Plaintiff’s certification mark

17   “will irreparably injure and damage KCMA and the goodwill and reputation

18   symbolized by the KCMA Marks.” Id. at 8, 17. This harm is particularly evident in

19
     4
       Plaintiff does not allege Defendants were required to return remaining seals after
20   the contractual certification period lapsed, but rather that Defendant was no longer
     permitted to use them. See ECF No. 12.

     ORDER DENYING MOTION FOR PARTIAL JUDGMENT ON THE
     PLEADINGS – 10
1    light of the allegation, which the Court must accept as true for the purposes of this

2    motion, that Defendants provided consumers with cabinets marked as certified that

3    were not only uncertified but that allegedly pose a danger to the public. See id. at 15.

4    These allegations are sufficient to survive a motion for judgment on the pleadings.5

5    As such, Defendants’ motion is denied as to Plaintiff’s unjust enrichment claim.

6                                          CONCLUSION

7          Defendants have not shown that they are entitled to judgment on the

8    pleadings on either Plaintiff’s Washington CPA or unjust enrichment claims.

9    Accepting as true all material allegations in the complaint and construing those

10   allegations in the light most favorable to the nonmoving party, see Fleming, 581

11   F.3d at 925, Plaintiffs have stated a claim for relief as to both claims and Defendants

12   are not entitled to judgment as a matter of law on either claim.

13         Accordingly, IT IS HEREBY ORDERED:

14                Defendants’ Motion to for Partial Judgment on the Pleadings, ECF

15                No. 31, is DENIED.

16

17

18   5
       Plaintiff’s reliance on Maier Brewing Co. to support its unjust enrichment claim
     is unavailing as that case pertains to using the unjust enrichment rationale to
19   calculate trademark infringement damages. Maier Brewing Co. v. Fleischmann
     Distilling Corp., 390 F.2d 117, 123 (9th Cir. 1968). However, Plaintiff is entitled
20   to plead alternative claims for relief. See Alliance Labs, LLC v. Stratus Pharms.,
     Inc., No. 2:12-cv-00927 JWS, 2013 WL 273309, at *5 (D. Az. Jan. 23, 2013).

     ORDER DENYING MOTION FOR PARTIAL JUDGMENT ON THE
     PLEADINGS – 11
1          IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order and

2    provide copies to all counsel.

3          DATED this 18th day of March 2020.

4                       _________________________
                        SALVADOR MENDOZA, JR.
5                       United States District Judge

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20


     ORDER DENYING MOTION FOR PARTIAL JUDGMENT ON THE
     PLEADINGS – 12
